Citation Nr: 1727660	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-18 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include as due to radiation exposure.

2.  Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Seth C. Berman, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel




INTRODUCTION

The Veteran was a member of the Air National Guard and served on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from January 1985 to January 2001.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 and a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Decatur, Georgia. 

In July 2015, the Board remanded the case for a Board hearing.  The hearing was scheduled for a date in February 2016.  The Veteran was notified by way of a letter dated December 2015, but he failed to appear for the hearing.  The Veteran has not provided a reason for failure to appear or requested that the hearing be scheduled; thus, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

In March 2016 and December 2016, the case was remanded again for further development.  

In May 2017, a new power of attorney was filed for the Veteran.  

The Board also acknowledges that the issues of entitlement to service connection for schizoaffective disorder, obstructive sleep apnea, degenerative arthritis of the right knee, degenerative arthritis of the left knee, obsessive compulsive disorder, posttraumatic stress disorder, and bipolar disorder have been perfected, but not yet certified to the Board.  See March 2017 VA Form 9, substantive appeal.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2016, the Board remanded the case to determine whether there were additional service treatment records and military personnel records, to include for any period of duty from October or November 1998 to January or February 1999.  On remand, inquiries were made to determine whether there were additional service treatment records, but no records were found.  See April 2017 Memorandum from VA Records Management Center (RMC).  However, it does not appear from the record that the AOJ has notified the Veteran that his service treatment records are incomplete, and that all efforts to obtain the records have been exhausted.  See 38 C.F.R. § 3.159(e) (2016).  

Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  Id.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  As such, the Board finds it has no recourse but to remand these claims and direct the AOJ to inform the Veteran of the unavailability of service treatment records pursuant to 38 C.F.R. § 3.159(e), and to provide him the opportunity to provide a copy of the identified records to VA. Additionally, the AOJ should inform the Veteran of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claims.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  

Additionally, the Veteran indicated on his VA Form 21-4142 submitted in March 2017 that he received treatment from North Florida/South Georgia Veteran's Health System and from Ralph H. Johnson VA Medical Center (Hinesville Outpatient Clinic).  A request to retrieve the records was made to the Private Medical Records Retrieval Center (PMR).  However, these medical records are VA medical records and the request was rejected because the request should not have been made to the PMR.  Seeing as these medical records are not of record in the file, VA has a duty to obtain these records.  See 38 C.F.R. § 3.159(c) (2016).  

Furthermore, a remand is warranted to provide the Veteran a VA examination for his ankle of which he claims that he has gout.  The Veteran has never been afforded a VA examination for this claim.  

During a private doctor's visit in February 2014, the Veteran complained that he had gout in his ankle.  He stated that the onset was 15 years ago and that his symptoms were aggravated by walking.  He asserted that he had gout while he was stationed in the military in Saudi Arabia.  Furthermore, 2005 private treatment records show that, at that time, the Veteran already had a history of chronic ankle pain.  Therefore, a remand is required to afford the Veteran an examination of his ankle to determine the nature and etiology of his ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran and his attorney of the unavailability of some of his service treatment records pursuant to 38 C.F.R. § 3.159(e) (2016).  He should also be notified of alternate sources of evidence that he can submit to supplement the available records.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  He must then be given an opportunity to respond. 

2.  Obtain any outstanding VA medical records that are not already associated with the file from all indicated sources that are available and associate them with the claims file.  Specifically, the RO should attempt to locate and obtain VA treatment records from North Florida/South Georgia Veteran's Health System and from Ralph H. Johnson VA Medical Center (Hinesville Outpatient Clinic).  

3.  If any of the above requested records are unavailable, the claims file should be clearly document to that effect, and the Veteran and his attorney must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2016).  

4.  After the requested records development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the Veteran's ankle condition.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed ankle disability is related to his in-service activities.  

The examiner must provide reasons for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

5.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above (to include any new VA examinations, if indicated), and re-adjudicate the appeal.  If any of the claims remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

